COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Rain Illarramendi,                            §               No. 08-14-00057-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                243rd District Court

 Echostar; Echosphere L.L.C.; Echostar         §             of El Paso County, Texas
 Technologies L.L.C.; Echostar Satellite
 L.L.C., N/K/A. Dish Network, L.L.C. and       §                 (TC# 2010-2007)
 Dish Network Service L.L.C.,
                                               §
                       Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until June 23, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Byron Calderon, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before June 23, 2014.

       IT IS SO ORDERED this 11th day of June, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.